In the Um'ted States Court of Federal Claims

NO. 17-10940
(Fil@d october 12, 2017)

k?¥'*%¥'*************#k‘k‘k~k** F|LED

RICHARD D. oARTWRIGHT, atf 1 2 2017
etux" es cooeToF
FEDEF%A|_ CL_A|MS
Plaintiffs,
V.

THE UNITED STATES,

Defendant.

‘k
k
ir
11:
1’¢
'r'r
1'¢
*k
‘k
‘k
':'¢
k
k

*ic#¢?€dc'ku’¢k’kwk'v\'?\:*'k'k*'k?%****'k

ORDER

On August 25, 2017, the Court ordered plaintiffs to either pay the filing fee or
file an application to proceed in forma pauperis on or by September 25, 2017. ln
that order the Court informed plaintiffs that if they did not comply they risked
having their complaint dismissed for failure to prosecute pursuant to Rule 41 of the
Rules of the United States Court of Federal Claims. That date has come and gone
Without any response from plaintiffs Accordingly, the complaint is DISMISSED
Without prejudice for failure to prosecute The Clerk shall close the case.i

IT IS SO ORDERED. %M
Wr“`

 

i Because the dismissal of this case obviates need for a response to the complaint,
defendant’s motion for an enlargement of the time period in Which to respond to the
complaint is DENIED-AS-MOOT.

?ui? J.Li5n npn_n bass stal=___